Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-1036

IN RE: SCOTT B. BLUMENFELD,
                       Respondent.
Bar Registration No. 501870                              BDN: 217-14

BEFORE:       Glickman, Associate Judge, and Nebeker and Ruiz, Senior Judges.

                                       ORDER
                             (FILED - November 26, 2014)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law with the right to apply
for reinstatement in six months, see Attorney Grievance Com’n of Maryland v.
Blumenfeld, 95 A.3d 628 (Md. 2014), this court’s September 29, 2014, order directing
respondent to show cause why the functionally equivalent discipline in the form of
a suspension for a period of six months, with his reinstatement conditioned upon a
showing of fitness, should not be imposed, and the statement of Bar Counsel
regarding reciprocal discipline, and it appearing that respondent failed to file a
response to this court’s order to show cause but filed an affidavit as required by D.C.
Bar R. XI, §14 (g) on November 14, 2014, it is

      ORDERED that Scott B. Blumenfeld is hereby suspended from the practice of
law in the District of Columbia for a period of six months, nunc pro tunc to
November 14, 2014. Reinstatement is contingent upon a showing of fitness. See In
re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C.
2007).

                                           PER CURIAM